1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     ANNA MELIKYAN
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     ANNA MELIKYAN,                                              No. 2:19-CV-00125-EFB
13

14                         Plaintiff,
                                                                 STIPULATION AND [proposed]
15                                                               ORDER FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
            v.                                                   MOTION FOR SUMMARY
17
     Andrew Saul,
18   COMMISSIONER OF SOCIAL SECURITY,
19
                       Defendant.
20   _______________________________________/
21          IT IS HEREBY STIPULATED by and between the parties, through their respective
22
     undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
23
     for summary judgment is extended to October 8, 2019.
24

25          This is a first extension based on plaintiff’s counsel’s other work, made after the due date

26   but previously discussed between counsel. The reason for this is basically plaintiff’s counsel’s
27
     workload. The record in this case was one of three filed on or about the same day, thus triggering
28



                                             [Pleading Title] - 1
1    briefing. Besides completing briefs already pending, this is the last of those three being done, and
2
     besides doing the other two opening briefs, counsel has done most of a third motion, other than
3
     coordinating with opposing counsel on a joint statement of facts, and two reply briefs, along with
4

5
     all his other work.

6    Dated:     September 29, 2019                                /s/ Jesse S. Kaplan
                                                                  JESSE S. KAPLAN
7                                                                 Attorney for Plaintiff
8

9
                                                                  McGREGOR W. SCOTT
10                                                                United States Attorney
11                                                                DEBORAH LEE STACHEL
                                                                  Regional Counsel, Region IX
12                                                                Social Security Administration
13

14   Dated: September 30, 2019                                      /s/ per e-mail authorization
                                                                  JEFFREY CHEN
15                                                                Special Assistant U.S. Attorney
                                                                  Attorney for Defendant
16

17

18
                                                   ORDER
19

20

21            For good cause shown on the basis of this stipulation, the requested extension of
22
     plaintiff’s time to file a motion for summary judgment is granted nunc pro tunc, and plaintiff’s
23
     motion for summary judgment (ECF No. 16) is deemed timely.
24

25            SO ORDERED.

26   Dated: October 15, 2019.
27

28



                                              [Pleading Title] - 2
